UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4229



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ISAQ RAHIM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:05-cr-00496)


Submitted:    September 5, 2007       Decided:   September 14, 2007


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.       Reginald I. Lloyd, United States
Attorney, Winston David Holliday, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, Isaq Rahim was convicted of one

count of trafficking counterfeit goods, in violation of 18 U.S.C.A.

§ 2320(a) (West 2000 & Supp. 2007).      The district court sentenced

Rahim to three years’ probation with six months’ home confinement

and a $100 special assessment.    Rahim timely appealed.

           Rahim’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious issues for appeal, but questioning whether the

district court erred by denying Rahim’s motion to suppress evidence

seized after a pretextual traffic stop.      Rahim did not file a pro

se supplemental brief, despite being notified of his right to do

so.   The Government declined to file a responding brief.     Finding

no error, we affirm.

           We review the factual findings underlying the denial of

a motion to suppress for clear error and the legal conclusions de

novo.   United States v. Johnson, 400 F.3d 187, 193 (4th Cir.),

cert. denied, 546 U.S. 856 (2005).       The evidence is construed in

the light most favorable to the prevailing party below.        United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).         Because

Officer Deering had probable cause to believe that a traffic

violation occurred, the decision to stop Rahim’s vehicle was

objectively reasonable under the Fourth Amendment, regardless of

the officer’s subjective motivations.     See Whren v. United States,


                                 - 2 -
517 U.S. 806, 810-13 (1996); United States v. Hassan El, 5 F.3d

726, 730 (4th Cir.), cert. denied, 511 U.S. 1006 (1994).       Our

review of the record leads us to conclude that the district court

correctly denied the motion to suppress.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Rahim’s conviction and sentence.   This court requires that counsel

inform Rahim, in writing, of his right to petition the Supreme

Court of the United States for further review.   If Rahim requests

that such a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Rahim.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -